 In the Matter of NORTHWEST FREIGHT LINES, INC.,' EMPLOYERandCHAUFFEURS, TEAMSTERS, & HELPERS, LOCAL 448, AFL, PETITIONERCase No. 19-iW- 33.Decided June 13,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Eleanor Ny-gren, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board had delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization 2 claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner has requested a unit consisting of all office workersof the Missoula, Montana, terminal of-the Employer,.excluding watch-men, ,guards, - supervisors.,; truck drivers, helpers; dockmen and ware-housemen.The Employer takes no official position as to the appro-priateness of the unit requested .3The Employer, a common carrier with its principal office at Billings,Montana, operates various terminals, including the terminal at Mis-'The name of the Employer is hereby amended to reflect corporate status as disclosedat the hearing.sThe Petitioner Is a Local of International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL.I In connection with the question concerning representation the Employer advised theNational Labor Relations Board that it did not consider the Petitioner,which representsnonoffice employees,an appropriate union to represent office workers.The Board hasfrequently held this position to be without merit.Matter of Denton's Inc., t/a The Robin-8on-Schwenn Store,83 N.L. It. B. 35.84 N. L.R. B., No.,28.223 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDsoula,Montana, the only operation involved in this proceeding.Col-lective bargaining for employees, other than the office employees, atthis terminal of the Employer has been on a multiple-employer basis.The office employees have no collective bargaining history.Othernonoffice employees of the Employer, at its principal place of busi-ness and other terminals, have not been included in the multiple-em-ployer unit which includes the employees at this particular terminal;nor is there evidence that they have been represented in a similarpattern.The present record discloses that collective bargaining hasbeen established for a unit of over-the-road truck drivers of this Em-ployer alone.Records in other Board proceedings indicate that em-ployees of this Employer, other than office employees, are representedin separate units at both the Billings, Montana, and the Helena, Mon-tana, establishments of the Employer.As was pointed out in therecentSeagramcase,4 in determining the appropriateness of a pro-posed unit for a special classification of employees, the Board hasdeemed controlling, the over-all bargaining pattern established forother employees of the Employer.However, here, as indicated above,what bargaining has taken place among the employees of the Em-ployer generally does not establish a definite over-all pattern of bar-gaining upon a multiple-employer basis; accordingly, the bargaininghistory at this terminal cannot be regarded as determinative of thetype of unit appropriate for employees not included in such bargain-ing history.Under these circumstances and in the absence of a collec-tive bargaining history on a more comprehensive basis covering theoffice employees concerned in this proceeding, we find that the re-quested employees who have similarity of interests, functions andidentity, may function together as a separate employer unit for pur-poses of collective bargaining.We find that all office employees at the Employer's Missoula, Mon-tana, terminal, excluding watchmen, guards, supervisors, truck drivers,helpers, dockmen and warehousemen; and all other employees of theEmployer, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later thanMatter of Joseph E. SeagramtSons, Inc.,83 N L. R B. 167.The compliance status of the Petitioner has lapsed since the hearing in this matter.In the event it fails to renew its compliance with Section.9(f), (g), and(h) of the Actwithin 2 weeks from the date of this Direction,the Regional Director is to advise the Boardto that effect.No election shall be conducted unless and until compliance has been renewed. NORTHWEST FREIGHT LINES, INC.22530 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraph num-bered 4, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction of Election, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented, forpurposes of collective bargaining, by Chauffeurs,Teamsters & HelpersLocal 448, AFL.